Title: To George Washington from James Madison, 29 April 1783
From: Madison, James
To: Washington, George


                        
                            Sir
                            Philada Apl 29. 1783
                        
                        I have been honored with your Excellency’s favor of the 22d inst: bearing testimony to the merits &
                            talents of Mr McHenry. The character which I had preconceived of this gentleman was precisely that which your
                            representation has confirmed. As Congress have not yet fixed the peace establishment for their foreign affairs and will
                            not probably fill up vacancies unless there be some critical urgency until such an Establishment be made, it is uncertain
                            when an opportunity will present itself, of taking into consideration the wishes & merits of Mr McHenry. Should my
                            stay here be protracted till that happens, which I do not at present expect, I shall feel an additional pleasure in
                            promoting the public interest from my knowledge that I at the same time fulfill both your Excellency’s public judgment
                            & private inclination. I have the honor to be with perfect respect & sincere regard yr Excelly’s Obt
                            & hble servt
                        
                            J. Madison Jr
                        
                    